Citation Nr: 1125138	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus on a direct basis, to include as due to claimed in-service herbicide exposure, and as secondary to service-connected hypertension and/or coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from August 1957 to February 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2004 rating decision in which the RO, in Roanoke, Virginia, inter alia, denied service connection for diabetes mellitus.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Columbia, South Carolina.  

In February 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In a form submitted with his October 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In an October 2006 letter, the RO informed the Veteran that his hearing was scheduled in November 2006.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In July 2009, the Board remanded the claim for service connection for diabetes mellitus, claimed as secondary to herbicide exposure, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing further development, the Remand and Rating Development Team at the Huntington, West Virginia RO continued the denial of the claim (as reflected in a September 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board points out that, in his October 2003 claim for service connection, the Veteran asserted that his diabetes mellitus was secondary to high blood pressure.  In November 2003 correspondence, the RO advised him that it was working on his claim for diabetes secondary to high blood pressure.  Nevertheless, in the rating decision on appeal, and subsequently, the RO considered the claim for service connection for diabetes mellitus on a direct basis, to include as due to herbicide exposure.  In his May 2011 Informal Hearing Presentation (IHP), the Veteran's representative noted that VA had not made a determination as to the likelihood of the Veteran's diabetes being aggravated by his service-connected hypertension or CAD.  See 38 C.F.R. § 3.310 (2010).  In light of the foregoing, the claim has been recharacterized as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Veteran alleges that he has diabetes mellitus due to in-service herbicide exposure.  In this regard, he reported in his March 2005 NOD that he attended chemical warfare school at Fort McClellan in 1964, where he was exposed to many chemicals, including Agent Orange.  He also stated that he was exposed to many different chemicals, including Agent Orange, in his training as a nuclear biological chemical warfare specialist.  In May 2005, the Veteran reported that he completed the Nuclear, Biological, and Chemical Defense course given in Camp Lejeune, North Carolina, in October 1963, and completed the Enlisted Chemical Biological and Nuclear Course at the United States Army Chemical School in Fort McClellan, Alabama, in April 1964.  He submitted certificates of completion for each of these courses.  He stated that, while in training at Camp Lejeune and Fort McClellan, he was in areas that all chemical agents were deployed.  

During the February 2006 hearing, the Veteran testified that he was exposed to Agent Orange during his 1964 training at Fort McClellan.  In response to being asked whether he had been told by any Department of Defense official that Agent Orange was on the training site, he indicated that, to the best of his knowledge, he had.  He added that he believed Agent Orange was on the training site because in one area there were no leaves on the trees and "it was kind of a muddy area at the time."  He also testified that he believed he was exposed to Agent Orange while doing inspections on a Marine Air Weapons training unit in Cherry Point, North Carolina, and that he possibly could have been exposed to Agent Orange in Okinawa, Japan, although he was not sure.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(o) (October 4, 2010).  In July 2009, the Board remanded the claim for service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure, to attempt to verify the Veteran's alleged herbicide exposure, as described in May 2005 and February 2006, following the procedures set forth in the VBA Adjudication Procedure Manual (M21-1MR).  In the prior remand, the Board noted that the Manual directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Accordingly, in light of the Veteran's assertions, a request for review of the DoD inventory was sent to the C&P Service in September 2009.  The RO reported that the Veteran alleged herbicide exposure in Fort McClellan in April 1964, in Okinawa from June 1965 to May 1966, and in Cherry Point in May 1966.  In a November 2009 response, the C&P Service reported that the DoD documents did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Fort McClellan, Alabama, or Cherry Point Air Station, North Carolina, or at any location on Okinawa.  The response noted that, in general, tactical herbicides were developed for Vietnam and used there, and that, while some limited testing was done at sites in the United States and foreign locations, the locations in which the Veteran served were not among the test sites.  The response also stated that Fort McClellan was the Army's site for training chemical handlers; that herbicide developmental studies were conducted from Fort Detrick, Maryland, not from Fort McClellan, and that herbicides were not generally considered chemical weapons.  The C&P Service then outlined the policy described in the Manual, noting that, unless the claim is inherently incredible or clearly lacks merit, cases should be referred to the JSRRC for any information to corroborate the Veteran's claimed exposure.  

In May 2010, VA requested information from the JSRRC regarding the Veteran's claimed in-service herbicide exposure; however, the request only described his service in Okinawa from March 1965 to March 1966, from May 1968 to May 1969, and from November 1972 to February 1974.  In a May 2010 response, JSRRC stated that, according to the DoD listing, Agent Orange and other tactical herbicides were not used, tested, disposed of, or stored in Okinawa, Japan, including all of the camps and bases listed by the Veteran, during the period from January 1965 through December 1974 and, therefore, it could not verify that the Veteran was exposed to herbicides while stationed in Okinawa.  

Despite the foregoing development, the record reflects the Veteran's assertion that he was exposed to herbicides during his training as a nuclear biological chemical warfare specialist.  The record reflects that this training occurred at Camp Lejeune in October 1963; however, this alleged exposure was not included in the September 2009 request to the C&P Service.  Moreover, the May 2010 request for information from the JSRRC was limited to the alleged exposure in Okinawa, but did not address the Veteran's claimed exposure at Camp Lejeune (in October 1963), Fort McClellan (in April 1964), and Cherry Point, North Carolina (in May 1966).  

The Court has held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  Based on the foregoing, the Board finds that remand is required to ensure compliance with the July 2009 remand.  See Stegall, 11 Vet. App. at 271.  

In addition, while the Veteran has provided information regarding his in-service assignments, the Board finds that, as the claim is being remanded, his service personnel records should be obtained and associated with the claims file.  

In addition, as noted in the introduction, the Veteran and his representative have claimed entitlement to service connection for diabetes mellitus as secondary to service-connected hypertension and/or CAD.  Despite the foregoing, the RO has not specifically addressed the matter of the Veteran's entitlement to service connection for diabetes mellitus on a secondary basis.  To avoid any prejudice to the Veteran, a remand for RO consideration of the claim for service connection under this alternate theory of entitlement, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that a June 2007 record of VA treatment reflects that the Veteran was followed at Walter Reed Army Medical Center three years earlier, and had been followed by private doctors in Myrtle Beach since June 2004, including Dr. B., whom he saw every two to three months.  While records of treatment from Walter Reed Army Medical Center, dated from May 1979 to May 2004 have been associated with the claims file, the most recent private treatment record associated with the claims file is dated in March 2006.  

VA must attempt to procure treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(3).  As the claim is being remanded, the RO should obtain and associate with the claims file any outstanding records of private treatment pertinent to the claim on appeal.  

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Charleston VA Medical Center (VAMC) (to include the Myrtle Beach Community Based Outpatient Clinic (CBOC)) dated from June 2007 to October 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Charleston VAMC (to include the Myrtle Beach CBOC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, advise the Veteran of the evidence necessary to support the claim for service connection for diabetes mellitus as secondary to service-connected hypertension and/or CAD, and give him another opportunity to present information and/or evidence pertinent to the claim, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should also attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for a VA examination, if appropriate) prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make an attempt to secure the Veteran's service personnel records through official channels.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain any records of evaluation and/or treatment for diabetes mellitus from the Charleston VAMC (to include the Myrtle Beach CBOC), since October 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The Veteran should specifically be asked to identify and provide necessary authorization to obtain records from any private physician who has treated him for diabetes mellitus since March 2006, to include Dr. B. (as described above).  

The RO should explain how to establish entitlement to service connection for diabetes mellitus as secondary to hypertension and/or CAD, as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should attempt to verify the Veteran's alleged herbicide exposure, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(o) (October 4, 2010).  Specifically, a request should be made to the C&P Service, via e-mail, regarding the Veteran's claimed herbicide exposure at Camp Lejeune (in October 1963), and a request should be made to the JSRRC regarding the Veteran's claimed herbicide exposure at Camp Lejeune (in October 1963), at Fort McClellan (in April 1964), and in Cherry Point, North Carolina (in May 1966).  All responses received should be associated with the claims file.  

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for a VA examination, if appropriate), the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


